Mr. Chief Justice Shepard
delivered the opinion of the Court:
1. The defendant, having alleged that the policy had been revived, undertook to avoid the effect of that revival by alleging untrue statements made in the application therefor. Realizing that the foundation of the defense had been destroyed by the exclusion of the application, and that there was no disputed question of fact for submission to the jury, counsel for defendant so stated to the court. Nothing, in fact, remained but to direct a verdict for the plaintiff, leaving to defendant the benefit of its exception to the exclusion of the application. The motion to submit the special issue regarding the actual lapse of the policy for the failure to pay the premium due April 14, 1910, was an act of superabundant caution. The submission of the issue and its result had no effect upon the final determination of the case, and, moreover, defendant by its concession in open court is estopped to question it.
2. The question on which the case turned is raised by the assignment of error relating to the exclusion of the application for the restoration, revival, or renewal of the policy, and depends upon the effect of sec. 657 of the Code [31 Stat. at L. 1294, chap. 854, as amended 32 Stat. at L. 534, chap. 1329], which reads as follows: “Copy of application to be delivered with policy.—Each life insurance company, benefit order, and association doing a life insurance business in the District of Columbia shall deliver with each policy issued by it a copy of the application made by the insured, so that the whole contract may appear in said application and policy, in default of which no defense shall be allowed to such policy on account of anything contained in, or omitted from, such application.”
The contention of the appellant is that this section only refers to the original application for the policy, and is not intended to apply to an application for the restoration or revival of a policy after it has once lapsed for the nonpayment of premiums. The section was intended to remedy a mischief, and is to be given a reasonably liberal interpretation to that end.
*405The purpose of the provision is that the insured shall be furnished with a copy of the application, upon the representations in which the validity of the policy and its binding force may be made to depend. The rule of public policy, defined, applies with equal force to an application which renews the original policy, and amounts to a new contract of insurance embracing the terms of the original, but dating from the time of the renewal. The effect of the new contract, evidenced by the terms of the original one and the renewal application, is dependent upon the truthfulness of the representations made in the renewal application.
The case of Holden v. Metropolitan L. Ins. Co. 188 Mass. 212, 74 N. E. 337, relied on by the appellant, is not in point. The statute therein construed is materially different from sec. 657. It requires that “every policy which contains a reference to the application of the insured, either as a part of the policy or as having any bearing thereon, must have attached thereto a correct copy of the application, and unless so attached the same shall not be considered a part of the policy or received in evidence.” Sec. 657 does not require that the application shall have been referred to in the policy as a part of the same or as having any bearing thereon.
We are of the opinion that sec. 657 applies equally to the application for the renewal of the policy as well as to the application for the original; and that there was no error in its exclusion.
3. The foregoing conclusion renders it unnecessary to consider the exception to the exclusion of the evidence of the attending physician, Dr. Gwynn. It was introduced to show the untruth of the representations made in the application, and its relevancy as well as materiality depended wholly thereon.
The direction of the verdict was right, and the judgment will be affirmed, with costs. Affirmed*